           Case MDL No. 2872 Document 31 Filed 11/01/18 Page 1 of 3



                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION
                               MDL NO. 2872


                  IN RE: CHILDREN BORN OPIOID-DEPENDENT


         INTERESTED PARTY RESPONSE OF JOHN DOE, PLAINTIFF IN
 DOE V. PURDUE PHARMA L.P. ET AL., NO. 18-CV-3637 (E.D. PA.) AND OBJECTOR
            IN MDL 2804, IN SUPPORT OF MOTION TO TRANSFER


I.    FACTS

      John Doe, plaintiff in Doe v. Purdue Pharma L.P. et al., No. 18-cv-3637 (E.D.

Pa.) is an interested party under Panel Rule 6.2(e), because that action is a potential

tag-along case under CTO-54, in MDL 2804, and the issues involved in that matter

are essentially identical to those which are the subject of the instant motion. The

Panel has determined that the CTO-54 objection does not require oral argument; by

contrast, the Panel has requested oral argument in MDL 2872. Plaintiff expects that

the Panel’s decision in this MDL 2872 matter will affect the Panel’s disposition of

the CTO-54 objection.



II.   DISCUSSION

      Doe v. Purdue Pharma is a class action brought on behalf of Pennsylvania

children stricken with NAS. Other, similar actions have been transferred to MDL

2804, as described in the motion to transfer in the instant matter, which references
          Case MDL No. 2872 Document 31 Filed 11/01/18 Page 2 of 3




the motion to vacate CTO-47 filed by the plaintiffs in Doyle v. Actavis LLC, et al.,

(S.D. Ohio, C.A. No. 2:18-cv-719), ECF 2398 and ECF 2398-1. The Doe plaintiff

will not repeat here what was said in those motions. Essentially, the NAS childrens’

cases have disappeared into the MDL 2804 abyss.            Without disparaging the

magnitude of problems facing that court, the childrens’ cases call for more rapid

responses than have occurred.

      Transfer under §28 USC §1407(a) is appropriate only if “[s]uch

transfers...will promote the just and efficient conduct of such actions.” Experience

now shows that that requirement has not been met for the NAS children. An

alternative is needed. John Doe therefore supports the instant motion to transfer.

                                       Respectfully submitted:

                                       s/ John K. Weston
                                       John Weston (PA No. 26314)
                                       Andrew Sacks (PA No. 41390)
                                       SACKS WESTON DIAMOND, LLC
                                       1845 Walnut Street, Suite 1600
                                       Philadelphia, PA 19103
                                       (215) 925-8200
                                       jweston@sackslaw.com

Thomas E. Bilek                              Gregory B. Heller (PA No. 61130)
Kelly Cox Bilek                              Young Ricchiuti Caldwell
THE BILEK LAW FIRM, L.L.P.                    & Heller, LLC
700 Louisiana, Suite 3950                    1600 Market Street, Suite 3800
Houston, TX 77002                            Philadelphia, PA 19103
(713) 227-7720                               (267) 546-1004
tbilek@bileklaw.com                          gheller@yrchlaw.com
kbilek@bileklaw.com
          Case MDL No. 2872 Document 31 Filed 11/01/18 Page 3 of 3




             BEFORE THE UNITED STATES JUDCIAL PANEL
                  ON MULTIDISTRICT LITIGATION

                  IN RE: CHILDREN BORN OPIOID-DEPENDENT
                                  MDL No. 2872

                             PROOF OF SERVICE

      In compliance with Rule 4.1(a) of the Rules of Procedure for the United States
Judicial Panel on Multidistrict Litigation, I hereby certify that copies of the
foregoing Interested Party Response were served electronically via ECF on
November 1, 2018.

                                      Respectfully submitted:

                                      /s/ John K. Weston___________________
                                      John K. Weston (PA 26314)
                                      jweston@sackslaw.com
                                      SACKS WESTON DIAMOND, LLC
                                      1845 Walnut Street, Suite 1600
                                      Philadelphia, Pennsylvania 19103
                                      T: (215) 925-8220 | F: (267) 639-5422

                                      Attorney for John Doe, by and through Jane
                                      Doe, his parent and natural guardian, in Doe
                                      v. Purdue Pharma L.P. et al., No. 18-cv-3637
                                      (E.D. Pa.).


Dated: November 1, 2018
